PER CURIAM.
The judgment appealed from in this case was entered February 18, 1948. The notice of appeal to this Court was filed March 2, 1948, more than ten days after the entry of judgment. Rule 37 of the Rules of Criminal Procedure provides that an appeal must be taken within ten days after the entry of judgment by filing with the Clerk of the District Court a notice of appeal in duplicate. The filing of a timely notice of appeal is mandatory and jurisdictional.1 An appeal filed out of time confers no jurisdiction upon the appellate court. The appeal in this case is accordingly dismissed.

 Jensen v. United States, 10 Cir., 160 F.2d 104; Fewox v. United States, 5 Cir., 77 F.2d 699; Burr v. United States, 7 Cir., 86 F.2d 502; United States v. Bloom, 2 Cir., 164 F.2d 556; United States v. Froehlich, 2 Cir., 166 F.2d 84.